DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 5/25/2021, with respect to the amendments to independent claim 1 to incorporate the subject matter of previous claims 12 and 13 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-11, 14, 15, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Santo U.S. PGPUB No. 2018/0286626 discloses generating a result image comprises determining average values by averaging image values at corresponding image locations in primary images (“the image synthesis unit 9 synthesizes, by integrating or averaging by pixels, a plurality of images of the same rotation direction and a plurality of images of differing rotation directions” [0042]) for images acquired at different scanning directions of the primary electron beam (“15 images are acquired by dividing into four directions, that is, each of the 0°, -45°, 45°, and 90° scanning directions, and then all of the acquired images are synthesized to generate a synthesized image” [0019]). However, there is no explicit disclosure of determining average values using one of the three method steps.
Todokoro et al. U.S. Patent No. 5,929,439 discloses a method comprising generating a result image by determining average values from a pair of primary images obtained with a particle beam system wherein determining average values comprises determining mean values of the images (“FIG. 3D shows the state of displaying an averaged image obtained by eight scanning operations through the arithmetic mean value processing of the two-dimensional scanned images” [col. 4; lines 53-67]). However, Todokoro does not disclose determining mean values at corresponding locations in each image, and does not disclose that the scan directions at which the two images were acquired differ by at least 10°. 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, averaging image values at corresponding image locations in a pair of primary images acquired with scanning directions of a primary particle beam that differ by at least 10°, wherein determining the average value comprises one of: determining mean values determining mode values of the image values at the corresponding image locations; determining median values determining mode values of the image values at 

Regarding dependent claims 2-11, 14, 15, and 21-27; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON L MCCORMACK/Examiner, Art Unit 2881